Citation Nr: 1104022	
Decision Date: 02/01/11    Archive Date: 02/14/11

DOCKET NO.  08-09 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia




THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
disabling prior to November 5, 2007, and a rating in excess of 20 
percent beginning November 5, 2007, for the service-connected 
lumbar spine degenerative disc disease.

2.  Entitlement to an initial rating in excess of 10 percent for 
the service-connected right hip strain.




ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from May 1999 to October 2006.

The case comes before the Board of Veterans' Appeals (Board) on 
appeal from a December 2006 rating decision of the RO in Salt 
Lake City, Utah that granted service connection for the right hip 
and back disorders and assigned an initial 10 percent ratings for 
each disorder.  

While the appeal was pending the RO assigned an increased rating 
of 20 percent disabling for the service-connected low back 
disorder, effective on November 5, 2007.  However, as the grant 
during the pendency of this appeal does not represent a total 
grant of benefits sought on appeal, the claims for increase 
remain before the Board. AB v. Brown, 6 Vet. App. 35 (1993).  
This issue has been recharacterized to reflect the staged rating.  


FINDINGS OF FACT

1.  Prior to November 5, 2007, the service-connected lumbosacral 
spine disability is shown to have been manifested by X-ray 
evidence of degenerative disease, and complaints of pain with an 
unrestricted full range of motion but no showing of neurological 
involvement or incapacitating episodes.

2.  Beginning on November 5, 2007, the service-connected 
lumbosacral spine disability is shown to be manifested by X-ray 
evidence of degenerative disease, with some loss of motion due to 
pain, but neither restriction of forward flexion of the 
thoracolumbar spine to 30 degrees or less or ankylosis, nor 
related neurological involvement with incapacitating episodes is 
demonstrated.  

3.  The service-connected right hip strain is shown to be 
manifested by some pain on motion, but findings that flexion is 
limited to 30 degrees or that he has a loss of abduction beyond 
10 degrees, ankylosis, fracture, malunion or a flail joint or 
degenerative changes are demonstrated.  .



CONCLUSIONS OF LAW

1.  The criteria for the assignment of a rating in excess of 10 
percent for the service-connected degenerative disc disease of 
the lumbar spine for the period of the appeal prior to November 
5, 2007 are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a 
including Diagnostic Codes 5003, 5242 (2010).

2.  The criteria for the assignment of a rating in excess of 20 
percent for the service-connected degenerative disc disease of 
the lumbar spine are not met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.40, 4.45, 4.59, 
4.71a including Diagnostic Codes 5003, 5242 (2010).

3.  The criteria for the assignment of an initial in excess of 10 
percent for the service-connected right hip strain are not met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 
38 C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.14, 4.25, 4.40, 4.45, 
4.59, 4.71, 4.71a including Diagnostic Codes 5242, 5252, 5253 
(2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to notify and assist

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2009).  Upon 
receipt of a complete or substantially complete application for 
benefits, VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical or 
lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Proper notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 
§ 3.159 was recently amended to eliminate the requirement that VA 
request that a claimant submit any evidence in his or her 
possession that might substantiate the claim.  See 73 FR 23353 
(Apr. 30, 2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of original 
jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Veteran's claims for service connection were received in July 
2006 (while he was still on active duty).  In conjunction with 
this claim, he was provided with a duty to assist letter 
addressing the service connection claim also in July 2006, a copy 
of which is of record.  The claim was later adjudicated in 
December 2006.  Additional notice was also sent later in March 
2006, as well as in June 2008.

The Veteran was provided initial notice of the requirements in 
order to prevail on these types of claims and of his and VA's 
respective duties.  The duty to assist letter notified the 
Veteran that VA would obtain all relevant evidence in the custody 
of a federal department or agency.  He was advised that it was 
his responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the records 
for him.  He was also asked to advise VA if there were any other 
information or evidence he considered relevant so that VA could 
help by getting that evidence.  

The Veteran is challenging the evaluation assigned following the 
initial grant of service connection.  In Dingess v. Nicholson, 19 
Vet. App. 473 (2006), the Court held that in cases where service 
connection has been granted and an initial disability rating and 
effective date have been assigned, the typical service-connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has been 
fulfilled. Id. at 490-91.  

Thus, because this issue stems from an original service-
connection grant, the notice that was provided before service 
connection was granted was legally sufficient, VA's duty to 
notify in this case has been satisfied.  See also Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007) (holding that once service connection is 
granted the claim is substantiated, additional notice is not 
required and any defect in the notice is not prejudicial.)  
Therefore, no further notice is needed.

In Dingess, supra, the U.S. Court of Appeals for Veterans Claims 
(Court) held that upon receipt of an application for a service-
connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
require VA to review the information and the evidence presented 
with the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, will 
assist in substantiating, or is necessary to substantiate, each 
of the five elements of the claim, including notice of what is 
required to establish service connection and that a disability 
rating and an effective date for the award of benefits will be 
assigned if service connection is awarded.  The Veteran received 
such notice in the original July 2006 letter.  

VA must also make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate the claim for the 
benefit sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  

Service treatment records were previously obtained and associated 
with the claims folder.  Furthermore, VA and private medical 
records were obtained and associated with the claims folder.  

Assistance shall also include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  Significantly, the Veteran failed to 
report for VA examinations scheduled for April 2010 or provide 
any reason for this failure to report.  See 38 C.F.R. § 3.655 
(2010).  The implications of such failure to report will be 
addressed later in this decision.  

In summary, the duties imposed by 38 U.S.C.A. §§ 5103 and 5103A 
have been considered and satisfied.  Through notices of the RO, 
the claimant has been notified and made aware of the evidence 
needed to substantiate his claim for higher disability rating, 
the avenues through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  

There is no additional notice that should be provided, nor is 
there any indication that there is additional existing evidence 
to obtain or development required to create any additional 
evidence to be considered in connection with the claim decided on 
appeal.  

Consequently, any procedural defect in the sequence of events or 
content of the notice is not shown to prejudice the claimant or 
to have any effect on the appeal.  

Any such defect is deemed harmless and does not preclude 
appellate consideration of the matter being decided, at this 
juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 
(2006) (rejecting the argument that the Board lacks authority to 
consider harmless error).  See also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Failure to Appear Criteria

The Veteran is noted to have failed to report to a VA examination 
in March 2010, and did not provide any reason for his failure to 
appear.  He also failed to attend a hearing scheduled for 
December 2010.  The notices for the March 2010 VA examination and 
December 2010 were sent to the Veteran's last known address.  The 
Veteran was sent a letter in September 2010 asking him to keep VA 
updated on his current address, after a Supplemental Statement of 
the Case mailed to him had been forwarded to another address.  
The address from the forwarding notice is the last known address 
for the Veteran.  

As in this case, when entitlement to a benefit cannot be 
established without a current VA examination or reexamination and 
a claimant, without good cause, fails to report for such 
examination, or reexamination, in an original claim, the claim 
shall be adjudicated based on the evidence of record. 38 C.F.R. § 
3.655 (2010).  

The Board reminds the claimant that the duty to assist is not a 
one-way street.  Wood v. Derwinski, 1 Vet. App. 190 (1991).  As 
both the issues regarding lumbar spine and right hip originated 
from grants of initial entitlement, the Board must adjudicate 
these claims based on the evidence currently available.  


III.  Increased Rating-General Considerations 

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R., 
Part 4 (2010).  

Separate diagnostic codes identify the various disabilities.  38 
C.F.R. § 4.1 (2010) requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  

38 C.F.R. § 4.2 (2010) requires that medical reports be 
interpreted in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
Veteran working or seeking work. 

38 C.F.R. § 4.7 (2010) provides that, where there is a question 
as to which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that rating. 
Otherwise, the lower rating is to be assigned.

While the Veteran's entire history is reviewed when assigning a 
disability evaluation, 38 C.F.R. § 4.1, where service connection 
has already been established and an increase in the disability 
rating is at issue, it is the present level of disability that is 
of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  

The Court has held that in determining the present level of a 
disability for any increased evaluation claim, the Board must 
consider the application of staged ratings.  See Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  

In other words, where the evidence contains factual findings that 
demonstrate distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria for 
different ratings during the course of the appeal, the assignment 
of staged ratings would be necessary.  

An evaluation of the level of disability present also includes 
consideration of the functional impairment of the Veteran's 
ability to engage in ordinary activities, including employment.  
38 C.F.R. § 4.10 (2010).

With respect to disabilities involving the musculoskeletal 
system, the Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to flare-
ups, fatigability, incoordination, and pain on movement. See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995).  

The rating for an orthopedic disorder should reflect functional 
limitation which is due to pain, supported by adequate pathology, 
and evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part, which becomes painful on use, must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  38 C.F.R. § 4.40 
(2010).  

The factors of disability reside in reductions of their normal 
excursion of movements in different planes.  Instability of 
station, disturbance of locomotion, and interference with 
sitting, standing, and weight bearing are related considerations.  
38 C.F.R. § 4.45 (2010).  

It is the intention of the VA Schedule for Rating Disabilities 
(Rating Schedule) to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at least 
the minimal compensable rating for the joint.  38 C.F.R. § 4.59 
(2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App 49, 55-57 (1990).


A.  Lumbar Spine-- Factual Background and Analysis

The Veteran's lumbar spine disability has been assigned a staged 
rating, with an initial 10 percent rating assigned prior to 
November 5, 2007, and a 20 percent rating assigned beginning on 
November 5, 2007 (the date of a VA examination which showed 
findings warranting such an increase).  

The initial 10 percent rating was based on degenerative changes 
shown on X-ray, with painful motion.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5003, although Diagnostic Code 5242 (degenerative 
arthritis of the spine) was used.  

The staged 20 percent rating was based on loss of motion, based 
on the General Formula for Diseases and Injuries of the Spine.

Degenerative arthritis established by x-ray findings will be 
evaluated on the basis of limitation of motion of the specific 
joint or joints involved.  Diagnostic Code 5003. 

Diagnostic Code 5003 notes that in the absence of limitation of 
motion, rate as below: 20 percent with X-ray evidence of 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations; and 
10 percent with X-ray evidence of involvement of two or more 
major joints or two or more minor joint groups. Note (1) under 
Diagnostic Code 5003 states that the 20 percent and 10 percent 
ratings based on x- ray findings, above, will not be combined 
with ratings based on limitation of motion.

Intervertebral disc syndrome should be evaluated either under the 
General Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  

In this matter, as there are some symptoms indicative of 
intervertebral disc syndrome, the Board will consider the 
pertinent criteria for intervertebral disc syndrome.  

However, the preponderance of the evidence does not show the 
Veteran to have any incapacitating episodes caused by the lumbar 
spine condition, as there was no evidence of his being prescribed 
total bedrest by a doctor.  Thus the criteria based on 
incapacitating episodes is not for application in this instance 
in regards to his thoracolumbar spine.  

Because the General Rating Formula is identical for all 
Diagnostic Codes pertaining to the spine other than for 
intervertebral disc syndrome, consideration of other relevant 
diagnostic codes pertaining to the spine is not required.  See 38 
C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 5238, 5239, 5240, 
5241, 5242 (2010); see also Schafrath v. Derwinski, 1 Vet. App. 
589, 595 (1991).  

Under the General Rating Formula, forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater than 
85 degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range of 
motion of the cervical spine greater than 170 degrees but not 
greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or abnormal 
spinal contour; or, vertebral body fracture with loss of 50 
percent or more of height warrants a 10 percent disability 
rating.  

Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion of 
the cervical spine greater than 15 degrees but not greater than 
30 degrees; or, the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or, the combined range of 
motion of the cervical spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent disability 
rating.  

Forward flexion of the cervical spine 15 degrees or less; or 
favorable ankylosis of the entire cervical spine warrants a 30 
percent disability rating.  

Unfavorable ankylosis of the entire cervical spine; or, forward 
flexion of the thoracolumbar spine 30 degrees or less; or 
favorable ankylosis of the entire thoracolumbar spine warrants a 
40 percent disability rating.  

Unfavorable ankylosis of the entire thoracolumbar spine warrants 
a 50 percent disability rating.  Unfavorable ankylosis of the 
entire spine warrants a 100 percent disability rating. 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5243, 5237 (2009)).  

Any associated objective abnormalities such as bowel or bladder 
impairment are to be rated separately under an appropriate 
Diagnostic Code.  See Note (1) of General Rating Formula.  

The Veteran contends that his back condition is more severe than 
currently rated, both prior to and since November 5, 2007.  He 
alleged in statements received in August 2007, September 2007 and 
in his March 2008 Substantive Appeal, that he has constant back 
pain no matter what the activity.  He reports often having to lay 
down due to pain.  He reported having a pain that shoots down his 
right leg.  He indicated that repetitive use caused more intense 
pain and challenged the findings from a VA examination that gave 
his forward pain at 90 degrees, by stating that the pain began 
around 20 degrees of flexion.  He indicated needing to take 
breaks doing chores due to back pain.

The service treatment records show that the Veteran had evidence 
of disc degeneration at L$-5 on X-ray study in April 2004.  
Elsewhere the service treatment records note the diagnosis of 
intervertebral disc degeneration in the problem list.

The report of an August 2006 VA examination (taken when the 
Veteran was still on active duty) noted a six year history of 
degenerative discs.  He suffered from stiffness after standing 
for a long time and weakness after physical activity.  He had 
pain in the low back that occurred constantly and traveled to the 
right leg.  The pain was aching and sharp in nature.  The pain 
was rated at 7/10.  It was elicited by physical activity, sitting 
or lying down.  It came on spontaneously and was relieved by 
rest.  He could function without medication, but currently 
treated with it.  There was no incapacitation.  His functional 
impairment was limited physical activity.  

An examination of the thoracolumbar spine showed no evidence of 
radiating pain on movement or muscle spasm.  He had tenderness on 
examination.  Straight leg raise was negative, bilaterally.  
There was no ankylosis.  

The Veteran's range of motion was noted to be all normal but with 
pain at 90 degrees of flexion and at 30 degrees of extension and 
right lateral flexion.  (Normal range of motion was 90 degrees 
flexion and 30 degrees at extension, bilateral lateral flexion 
and bilateral rotation.)  The X-ray studies showed straightening 
of the lumbar spine.  Neurological evaluation of the lower 
extremities revealed sensory and motor function within normal 
limits with reflexes all 1+ throughout.  

The Veteran was diagnosed with lumbar strain.  Subjective factors 
were pain to the low back and objective factors were pain on 
motion.  Remarks regarding functional limitation noted that his 
usual occupation was in patriot system maintenance.  He was able 
to perform activities of daily living including hygiene, 
dressing, household chores, shopping, gardening and lawn care 
with a push mower.  The effects of all his physical problems on 
his daily activities included walking, running and lifting 
overhead (with the walking and running limitations attributed to 
right hip problems, and the lifting attributed to a right 
shoulder condition).  

The report of a November 5, 2007 VA examination noted the history 
of back pain of a 6/10 severity in the mid to lower back 
beginning in service that had been treated with physical therapy 
and medication, and aggravated by walking.  He still used 
Methocarbamol and Motrin with occasional relief, and no side 
effects.  He used no braces and had no surgical history.  He had 
no bowel or bladder problems.  He did have some emergency room 
visits for his back but no hospital stays.  Currently, the back 
affected his activities of daily living such as cutting grass, 
where he needed to rest several times.  

The examination showed acute pain with spasm of the lumbosacral 
spine.  The range of motion finding included those of 60 degrees 
of flexion, with pain at the end; 20 degrees of lateral flexion, 
bilaterally; and 30 degrees of rotation, bilaterally.  

The Veteran's extension was only to 15 degrees with pain at the 
end.  Repetitive use again showed flexion limited to 60 degrees 
with pain.  Neurological examination revealed deep tendon, 
Achilles and patellar reflexes to be 1+ throughout, bilaterally.  
Vibration and position sense were intact.  There was no evidence 
of muscle atrophy, and muscle strength was full 5/5 throughout 
both upper and lower extremities.  Lasegue sign was positive but 
Romberg and Babinski were negative.  

An MRI of the spine showed apparent transitional vertebrae, but 
no disc bulge or protrusion.  Facet osteophytes were noted 
throughout.  The central canal and neural foramina were patent.  
The diagnosis was that of mild degenerative disc of the 
lumbosacral spine without radiculopathy.  

The Veteran was estimated to have an additional functional 
limitation of motion of the lumbosacral spine during flare-ups 
and on repetitive use due to pain, limited to 60 degrees of 
forward flexion and 15 degrees of extension.  His lower back 
would probably interfere with his ability to function on a 
temporary basis with his normal occupational environment due to 
acute spasms.  He had no other service-connected or nonservice-
connected disabilities that would render him physically unable to 
function with his normal occupation.  

The treatment records from 2007 to 2008 mostly address other 
medical concerns besides the lumbar spine, but include a December 
2007 initial history and physical, with past medical history 
noting chronic low back pain for about 6 years.  A review of 
systems was negative for bowel or bladder complaints.  An 
examination of the back was not specifically done, but 
neurologically he had no sensory or motor deficit.  His deep 
tendon reflexes were symmetrical, bilaterally.  The assessment 
was that of chronic low back pain.  

The records from April 2008 show that the Veteran was seen for 
complaints of a flare up of low back pain radiating to the right 
hip for several weeks.  The pain was rated as 8/10.  There were 
no other complaints.  He reported Motrin was becoming 
ineffective.  He was advised to engage in light activities for 2-
3 days and avoid prolonged sitting, lifting or jumping until the 
pain resolved.  He was also advised to use moist heat and pain 
medications.  He was recommended to seek ER treatment if he had 
new onset of persistent tingling/numbness, loss of bowel or 
bladder function or weakness in the limbs or severe pain.  

Another note from April 2008 indicated that the back pain had 
flared up after increased yard work.  His history was negative 
for incontinence or paresthesia.  A examination showed normal 
deep tendon reflexes and ankle jerk +1, bilaterally, and negative 
straight leg raise.  Monofilament testing of the feet revealed 
intact sensation, and he had intact plantar and dorsi flexion, 
bilaterally.  There was no tenderness to the sciatic notch.  His 
strength was normal.  He was assessed with back pain exacerbation 
and prescribed an analgesic balm.  

No other records were submitted and as of 2010, the Veteran has 
not responded to VA correspondences and has failed to report to 
examinations and hearings scheduled in 2010.  

Based on a review of the evidence, the Board finds that the 
preponderance of the evidence is against a rating in excess of 10 
percent disabling for the service-connected lumbar spine 
disability from initial entitlement to November 5, 2007 and in 
excess of 20 percent disabling beginning on that date.  The Board 
shall discuss the staged ratings as follows.  
 

(i)  Lumbar Spine Initial Rating Prior to November 5, 2007

Of note the only medical evidence pertinent up to this date 
includes the service treatment records and the pre-discharge VA 
examination of August 2006 which revealed a full range of motion 
(combined to 240 degrees), even when pain is considered at the 
ends of motion, and with repetitive motion.  Such motion clearly 
falls in the noncompensable range under the General Rating 
Formula.  

Although the Veteran submitted lay statements in September 2007 
suggesting his pain began around 20 degrees of bending, and with 
activity this is outweighed by the findings from the August 2006 
examination and the lack of medical evidence submitted to support 
such contentions.  

The lack of objective medical evidence to corroborate his claims 
of such episodes, weighs negatively against the credibility of 
such claimed episodes.  See Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (holding that lay statements were not rendered 
insufficient by the absence of confirming medical evidence, but 
that the evidence could serve to support a finding that lay 
statements were not credible).  

Thus, the preponderance of the evidence fails to show even a 
compensable loss of motion shown prior to November 5, 2007.

The Board now turns to whether a higher rating than the 20 
percent is warranted based on the criteria for an intervertebral 
disc syndrome.  

As previously noted, there were no episodes requiring doctor 
prescribed bedrest shown in the evidence.  Therefore, there is no 
need to address whether a higher rating based on incapacitating 
episodes is shown from initial entitlement prior to November 5, 
2007.  

Nor is there shown to be any neurological involvement prior to 
November 5, 2007 that would warrant consideration of a separate 
compensable rating.  

Although the Veteran did complain as early as a statement 
received in August 2007 that pain sometimes went down his right 
leg, there is no competent medical evidence to suggest that such 
complaints constitute a radicular component that would warrant 
consideration of a separate rating under the criteria for 
governing neurological disorders.  

The neurological findings on the August 2006 examination were 
unremarkable as discussed hereinabove.

The Veteran is competent, as a layperson, to report on that as to 
which he has personal knowledge.  See Layno v. Brown, 6 Vet. App. 
465, 470 (1994).  This would include his reports of problems with 
his lower extremities.  

However, as a lay person, he is not competent to render a medical 
diagnosis or etiological opinion as to whether such problems are 
neurological manifestations of his lumbar spine disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 
Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494.

Thus, on this record, the service-connected lumbar spine 
disability is not shown to warrant a rating in excess of the 
current 10 percent rating under the General Rating Formula prior 
to November 5, 2007.  

Nor is it shown to warrant a 20 percent rating under the criteria 
for degenerative arthritis with X-ray evidence of involvement of 
two or more major joints or two or more minor joint groups, with 
occasional incapacitating exacerbations, as such exacerbations 
are not shown.  

Again the manifestations prior to November 5, 2007 consist of the 
medical evidence and the Veteran's lay complaints showing that 
his back pain occasionally causes him to take some breaks when 
performing certain tasks like yard work.  Such manifestations are 
adequately compensated by the 10 percent rating for arthritis 
with X-ray evidence of involvement of two or more major joints or 
two or more minor joint groups.  Accordingly a rating in excess 
of this is not warranted prior to November 5, 2007.


(ii) Lumbar spine rated 20 percent disabling as of November 5, 
2007

As of November 5, 2007, the evidence does not show that a rating 
in excess of 20 percent disabling is warranted for the service-
connected low back disability.  

As was the case with the evidence prior to that date, the 
objective medical evidence fails to show evidence of neurological 
manifestations from an intervertebral disc syndrome of the lumbar 
spine, with no neurological deficit shown in the November 5, 2007 
VA examination or elsewhere in the medical evidence.

In regards to incapacitating episodes from the thoracolumbar 
spine symptoms, again as with the period prior to November 5, 
2007, the medical evidence is devoid of any medically prescribed 
bedrest for this condition.  

Therefore, there is no need to address separate neurological and 
orthopedic findings or whether a higher rating based on 
incapacitating episodes is shown under the criteria for 
intervertebral disc syndrome.  

Thus, the only question in this matter is whether the Veteran's 
lumbar spine disorder meets the criteria for an increased, 40 
percent, rating under the General Rating Formula for Diseases and 
Injuries of the Spine.  In this case, the preponderance of the 
evidence is against such a rating.  

The evidence fails to show that his forward flexion is limited to 
30 degrees or less, nor is his thoracolumbar spine shown to be 
ankylosed.  

Most recently, his range of motion was measured to be to 60 
degrees of flexion, not further limited by pain in the November 
2007 VA examination.  Such findings do not meet the criteria for 
the next higher rating.  

Elsewhere, the records as discussed, do not show findings that 
would warrant a 40 percent rating under the applicable criteria, 
even on consideration of repetitive use, and flare-ups, and the 
Veteran's lay contentions regarding painful movements.  

Thus the preponderance of the evidence is against a rating in 
excess of 20 percent, as of November 5, 2007.    


B. Right hip-- Factual Background and Analysis

The Veteran's right hip disability has been assigned an initial 
10 percent rating.  This disability has been evaluated under 38 
C.F.R. § 4.71a, Diagnostic Code 5024.  The Board will consider 
other potentially applicable Codes. 

Under Diagnostic Code 5024, tenosynovitis is to be rated under 
limitation of motion or as degenerative arthritis.

Under Diagnostic Code 5252, a 10 percent rating is assigned where 
there is flexion limited to 45 degrees. A 20 percent rating 
requires flexion limited to 30 degrees, and a 30 percent rating 
requires flexion that is limited to 20 degrees.

Other potentially pertinent diagnostic codes include Diagnostic 
Code 5251, which allows a maximum 10 percent rating for extension 
that is limited to 5 degrees.

Under Diagnostic Code 5253, a 10 percent rating is warranted for 
limitation of rotation of, cannot toe-out more than 15 degrees, 
affected leg.  A 10 percent rating is warranted where adduction 
is limited such that legs cannot be crossed; and a maximum 20 
percent rating is assigned for limitation of abduction of, motion 
lost beyond 10 degrees. See 38 C.F.R. § 4.71a, Diagnostic Code 
5253.

The Veteran contends that his right hip hurts whenever he walks 
or tries to exercise.  He alleged in statements received in 
August 2007, September 2007 and in his March 2008 Substantive 
Appeal, that he was not able to walk long distances without pain 
and that he would need to take breaks from doing household 
chores.  He also reported that it got stiff when he slept.  

The report of an August 2006 VA examination (taken when the 
Veteran was still on active duty) noted a condition of right hip 
strain that had been in existence for 3 years, with a 2 year 
history of pain in this region.  He had pain twice a day that 
lasted for one hour and localized in the hip.  The pain was 
aching and sharp and was at a level 5/10.  

Physical activity elicited the pain and rest relieved it.  At the 
time of pain, he could function without medication.  It did not 
cause incapacitation.  He was not receiving any treatment for it.  
His functional impairment was in running and walking long 
distances.  

An examination showed equal leg lengths, and a normal gait with 
no sign of abnormal weight bearing.  He used no assistive device 
for walking and had a full range of motion in all planes, however 
he had pain at the full ends of adduction and abduction and at 30 
degrees of internal rotation (Full range of motion consists of 
125 degrees flexion, 30 degrees extension, 25 degrees adduction, 
45 degrees adduction, 60 degrees external rotation and 40 degrees 
internal rotation).   

There was additional limitation after repetitive use with pain, 
fatigue, weakness and lack of endurance and pain, which had major 
functional impact.  There were no limits on motion or 
incoordination.  Neurological evaluation of the lower extremities 
revealed sensory and motor function within normal limits with 
reflexes all 1+ throughout.  

The diagnosis was that of right hip strain, with subjective 
factors of pain.  Objective factors were pain on range of motion.  
Remarks regarding functional limitation noted that his usual 
occupation was in patriot system maintenance.  He was able to 
perform activities of daily living including hygiene, dressing, 
household chores, shopping, gardening and lawn care with a push 
mower.  

The effects of all his physical problems on his daily activities 
included walking, running and lifting overhead (with the walking 
and running limitations attributed to right hip problems, and the 
lifting attributed to a right shoulder condition).  

The report of a November 2007 VA examination of the right hip 
noted a history of pain beginning in service, especially after 
running.  Currently his right hip had episodes of popping and 
locking, but he denied any dislocations.  He reported pain at a 
scale of 6/10 especially aggravated by walking.  

The Veteran reported taking Methocarbamol and Motrin.  He had no 
functional limitation on standing or walking except when doing 
household chores like cutting grass when he had to take breaks 
several times.  He denied incapacitating episodes requiring 
bedrest.  

The examination revealed a gait of normal pace without assistive 
device.  His right hip range of motion from 0 degrees was 45 
degrees of abduction and 125 degrees of forward flexion.  There 
was no evidence of loss of motion during repetitive use due to 
pain, fatigue, weakness or lack of endurance.  

Neurological examination addressing the lower extremity was 
unremarkable, as noted in the portion of the VA examination which 
addressed spinal complaints above.   
'
The X-ray study of the right hip was that it was normal with soft 
tissues and bones otherwise unremarkable.  (However the left hip 
not on appeal is noted to show DJD on X-ray.) 

The diagnosis was that of right hip arthralgia without evidence 
of arthritis.  The examiner commented that there was no 
additional loss of motion of the right hip during flare-ups or 
repetitive use due to fatigue, pain, weakness or lack of 
endurance. 

The VA treatment records from 2007 to 2008 mostly address other 
medical concerns besides the right hip, but include an April 2008 
record documenting right hip pain increasing (along with back 
pain) for the past 3 weeks since increased activity of yard work.  
The pain was rated as 8/10.  There were no other complaints.  

The Veteran reported using Motrin was becoming ineffective.  An 
examination of the extremities did not reveal any significant 
orthopedic findings.  He was advised to engage in light 
activities for 2-3 days and avoid prolonged sitting, lifting or 
jumping until the pain resolved.  He was also advised to use 
moist heat and pain medications.

No other records were submitted and as of 2010, the Veteran has 
not responded to VA correspondences and has failed to report to 
examinations and hearings scheduled in 2010.

Based on a review of the foregoing the Board finds that the 
preponderance of the evidence is against an initial rating in 
excess of 10 percent disabling for the right hip strain.  

There is no evidence shown in the available records, including 
either the August 2006 or November 2007 VA examinations to 
suggest that his flexion was limited to 30 degrees or that he had 
loss of abduction lost beyond 10 degrees.  Even when factoring 
pain on motion and repetitive use, such restriction is not shown.  

The only significant finding was that there was some pain of the 
right hip, including on motion.  There was also no evidence of 
arthritis shown for the right hip, as the X- ray study was 
normal, thus consideration of a possible 20 percent rating for X-
ray evidence of arthritis with occasional incapacitating 
exacerbations under Diagnostic Code 5003 is not appropriate.  

While the Veteran has reported having weakness, stiffness, giving 
way, lack of endurance and fatigability in his lay statements as 
set forth, this lay history is outweighed by the medical 
findings, which do not show objective clinical evidence of such 
symptoms.  

The Veteran does not use assistive devices.  His gait was normal, 
and there was no sign of abnormal weight bearing.  There is also 
a lack of medical evidence showing treatment for such problems.  

The Board must conclude that the greater weight of the evidence 
is against finding that the Veteran has experienced weakness, 
stiffness, giving way, lack of endurance and fatigability to such 
an extent that an increased rating above 10 percent is warranted.  
Buchanan, supra.

The Board further notes that throughout the pendency of this 
appeal, there has been no evidence of ankylosis, fracture, 
malunion, or flail joint shown.  Thus there is no need to 
consider additional diagnostic codes addressing these conditions 
at any point during this appeal.

In sum, the preponderance of the evidence is against an initial 
rating in excess of 10 percent for the Veteran's right hip 
disability, even with consideration of DeLuca factors.


Extraschedular Consideration

The RO determined that referral to the Under Secretary for 
Benefits or the Director of the Compensation and Pension Service 
for an extraschedular rating was not warranted.  

Under 38 C.F.R § 3.321(b)(1), in exceptional cases where 
schedular evaluations are found to be inadequate, consideration 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities is made.  

The governing norm in an exceptional case is a finding that the 
case presents such an exceptional or unusual disability picture 
with such related factors as marked interference with the 
Veteran's employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards. See 38 C.F.R § 3.321(b)(1) (2010).

In this case, the Rating Schedule for evaluating the Veteran's 
disabilities of the right hip and back are found to be adequate.  

In addition, it has not been shown that any of these disabilities 
has required frequent periods of hospitalization or has produced 
marked interference with all types of employment.  The evidence 
fails to show that the Veteran has had any hospital treatment for 
these conditions.  

As far as employability, none of the evidence available reflects 
that any of the service-connected disabilities affects his 
ability to work in a material fashion, and while he has made such 
a claim alleging he is unemployable due to his service- connected 
disabilities (TDIU), this claim was denied by an unappealed 
rating in March 2008, during the pendency of this current  
appeal.  

Therefore, a remand or referral of a claim for a total rating due 
to individual unemployability (TDIU) is not necessary under the 
Court's ruling in Rice v. Shinseki, 22 Vet. App. 447 (2009).

Thus, the Veteran's symptoms from right hip, and back 
disabilities are shown to be adequately compensated by the 
assigned schedular ratings, which contemplate the impact of his 
disabilities on both social and occupational function.  

Accordingly, referral for extraschedular consideration is not 
warranted at this time.  Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  In the absence of evidence of such factors, the Board is 
not required to remand the claim to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1).




ORDER

An increased, initial rating in excess of 10 percent disabling 
prior to November 5, 2007, and a rating in excess of 20 percent 
disabling beginning no November 5, 2007, for the service-
connected lumbar spine degenerative disc disease is denied.

An increased, initial rating in excess of 10 percent disabling 
for the service-connected right hip strain is denied.



____________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals




 Department of Veterans Affairs


